Exhibit 10.15

 

Atlantic Union Bankshares Corporation

Stock Ownership Policy

Adopted January 1, 2018

 

Purpose

 

The Board of Directors (the “Board”) of Atlantic Union Bankshares Corporation
(“Atlantic Union” or the "Corporation") believes that it is in the best interest
of the Corporation to align the financial interests of Atlantic Union executive
officers with those of the Corporation’s shareholders. In this regard, the
Compensation Committee (the “Committee”) recommended and the Board adopted
minimum stock ownership and retention guidelines as set forth in this Policy.
The Committee may modify this Policy and these guidelines in its discretion, to
the extent permitted by the Corporation’s Bylaws.

 

Applicability and Effective Date

 

This Policy is effective January 1, 2018, and supersedes the policy in effect
January 31, 2013, and is applicable to any individual who is an executive
officer of the Corporation, as defined in Section 16 of the Securities Exchange
Act of 1934, as amended (the "Participants"). Questions regarding this Policy
should be directed to the Corporation’s Chief Human Resource Officer.

 

Minimum Ownership Guidelines

 

Participants must own shares of common stock of the Corporation equal in value
to the following schedule:

 

Participant

Value of Shares Owned

Chief Executive Officer

3x Base Salary

President and Chief Financial Officer 

2x Base Salary

Other Executive Officers

1x Base Salary

 

Satisfaction of Guidelines

 

Participants may satisfy the ownership guidelines with common stock in the
following categories:

 

·



Shares owned directly

·



Shares owned indirectly (e.g., by a spouse or a trust) if the Participant has a
pecuniary interest in such shares

·



Time vested restricted stock and/or restricted stock units granted under the
Corporation’s incentive plans or other equity compensation arrangements

·



Time vested phantom stock, payable in shares, granted under the Corporation's
incentive plans or other equity compensation arrangements

·



Shares held in benefit plans (e.g. ESOP)

 

Unexercised options and unearned performance shares are not counted toward
meeting the guidelines. In addition, the minimum ownership guidelines must be
satisfied exclusive of any shares hedged, pledged or held in margin accounts.

 

 







 

 

Accumulation Period

 

All Participants must accumulate the minimum number of shares to satisfy the
ownership guidelines over a five- year period. The period will be measured using
the calendar year. Participants identified or hired in the future shall be
required to accumulate the minimum number of shares beginning on January 1st of
the year following hiring or promotion.

 

Valuation

 

The Committee will review at least annually the value of a Participant’s
holdings as of a selected date (the “Valuation Date”).  The holdings value to be
based on the average closing price of a share of the Corporation’s common stock
for the 90 day period preceding the annual valuation date, the number of shares
held in compliance with the guidelines, and the Participant’s then current base
salary all determined as of the Valuation Date.

 

Retention Ratio

 

If a Participant is not in compliance with this Policy at any Valuation Date,
such Participant must retain 50 percent of his or her vested full value shares
of the Corporation’s common stock acquired through the Corporation’s incentive
plans or other equity compensation arrangements after such Valuation Date.

 

Stock Option Holding Period

 

If a Participant is not in compliance with this Policy at any Valuation Date,
such Participant is prohibited from selling Corporation common stock acquired
after such Valuation Date by exercising stock options. Notwithstanding the
preceding sentence, Participants may immediately sell Corporation common stock
acquired by exercising stock options for the limited purposes of paying the
exercise price of the stock option and any applicable tax withholding.

 

Reporting and Compliance

 

Progress and compliance in achieving the minimum ownership guidelines will be
reviewed at least annually and reported to the Committee.

 

Participants not in compliance with the minimum ownership guidelines will
receive written notification from the Corporation that the Retention Ratio and
Stock Option Holding Period described above will apply until the Participant
provides written notification and documentation satisfactory to the Corporation
indicating that he or she has come into compliance with this Policy.

 

The Committee may make changes to this Policy as it deems appropriate.
Violations of this Policy may result in adjustments to incentive-based
compensation, such as the loss of future grants of incentive plan awards.

 

Administration

 

The Committee shall be responsible for monitoring the application of this
Policy. In the event of any conflict or inconsistency between this Policy and
any other policies, plans, or other materials of the Corporation, this Policy
shall govern.

 

Approved: Atlantic Union Bankshares Corporation, July 30, 2018

